Title: To Thomas Jefferson from John Hyder, 14 July 1820
From: Hyder, John
To: Jefferson, Thomas


Sir,
Post Office, Union Town Frederick County Maryland,
July 14th 1820.
Sometime in the summer of 1803, my father & self happened to be at Washington City, when we had the honor of a short interview with you at the presidents house.—You will have some recollection of this, by being reminded that my father prevailed on me to recite a valedictory address to you, which I had shortly before delivered to his patrons and a number of spectators as an assistant in his laudable labors; namely, the instruction of youth. I was then about fifteen years of age.My father has left this world nearly seven years ago. He frequently observed as an encouragement to me, ‘that he was satisfied I would some day be rewarded for my undaunted and firm conduct in making a Speech before the president Mr Jefferson.’—From this circumstance, connected with others which I shall state, I have been induced to take the liberty of addressing you at this time.—My father was of the town of Auspach, in the circle of Franconia, Germany, and was forced to this happy land under Lord Cornwallis.The mechanical business he acquired in his native country was the manufacture of porcelain. This he could not practice here, and therefore undertook to teach a country school in the English and German languages, at which he continued upwards of thirty years, the proceeds of which from time to time, however were scarcely sufficient to procure a decent living.—He often said he very much regretted that he had it not in his power to procure me such books as would be really serviceable to me in life, particularly an edition of the Cy—, or of the Encyclopedia, as them works embraced the most extensive stock of useful knowledge.Having been raised in my fathers School, after I arrived to mature age I also taught a School for Several years, when my health began to be impaired, and thro’ the advice of a Physician I quit it. After which I commenced the practice of Surveying lands, and for Several years done a tolerable good business, until the general Stagnation of all business in these parts broke in, and which still continues.In the fall of 1815 there was a Post office established here, and thro’ the recommendation of my neighbors I was appointed postmaster, The net proceeds of which does not exceed twelve dollars per quarter, there being five other offices within a circle of six miles from this.—I have a wife and four children, the second a son named Euclid, in commemoration of the famous mathematician of Alexandria in Egypt.The above is a short and correct account of my situation, and having for many years felt over anxious to get the works refered to, with some mathematical, Geographical and a course of natural history; I respectfully submit my desires, dear sir, to your generosity, agreeably to my decd father’s wishes, with the assurance that if it should please you to realise them by affording me any works, that you may deem proper, that they will be received and cherished as the greatest patrimony bestowed by a parent upon a child.I should reproach myself were I to conclude without offering an apology for intruding thus upon your goodness, altho’ I am conscious of your liberal disposition in promoting scientific knowledge.—I shall also be grateful to see the receipt of this letter acknowledged.—That your future days may be crowned with the blessings of health and happiness, and your exit sealed with lasting peace, are the first and sincerest wishes of my heart.—I am sir, most respectfully your obedt servtJno HyderP.S. I am also extremely desirous of having a copy of your own writings, such as have been published, particularly the Notes on your native state, as I could never get the use of one in these parts.—Respy.J. H.